Exhibit 10.1

 

Execution Version

 

WAIVER AND CONSENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS WAIVER AND CONSENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Waiver”), dated as of August 20, 2020 (the “Waiver Effective Date”), is made by
and among PURPLE INNOVATION, LLC, a Delaware limited liability company
(“Borrower”) and COLISEUM CAPITAL PARTNERS, L.P. (“CCP”), BLACKWELL PARTNERS
LLC-Series A (“Blackwell”), COLISEUM CO-INVEST DEBT FUND, L.P. (together with
CCP and Blackwell, “Lenders”). Capitalized terms used but not otherwise defined
herein shall have the meanings provided in the Amended and Restated Credit
Agreement (as defined herein).

 

W I T N E S S E T H

 

WHEREAS, reference is hereby made to that certain Amended and Restated Credit
Agreement by and among Borrower and Lenders party thereto, dated as of February
26, 2019, as amended by the First Amendment dated as of March 27, 2020 and the
Second Amendment dated as of May 15, 2020 (as may be further amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Amended and Restated Credit Agreement”); and

 

WHEREAS, Borrower has requested that Lenders prospectively waive (the “Change of
Control Waiver”) the Event of Default that would arise under Section 6.1(h) of
the Amended and Restated Credit Agreement resulting from (i) the exchange of
some or all of the Class B Common Stock and paired Class B Units of the Parent
Guarantor held by InnoHold, LLC (“InnoHold”) for Class A Common Stock of Parent
Guarantor, (ii) the sale by InnoHold of such Class A Common Stock and (iii) as a
result of such sale, InnoHold ceasing to retain an ownership interest in Parent
Guarantor of at least 25% of the aggregate equity interests in Parent Guarantor
(the foregoing clauses (i) through (iii) being referred to herein, collectively,
as the “Change of Control Transaction”);

 

WHEREAS, upon the occurrence of the Change of Control Transaction, (i) Lenders
would be entitled to accelerate all outstanding obligations under the Amended
and Restated Credit Agreement, which obligations would become immediately due
and payable, (ii) Borrower would be required to pay a premium in an amount equal
to 6.0% of the then outstanding principal amount of the Loans (the “Applicable
Premium”), ratably to each Lender in accordance with its respective percentage
of outstanding Loans, and for the avoidance of doubt such Applicable Premium
shall replace and be paid in lieu of any prepayment premium amount otherwise
owing under the Amended and Restated Credit Agreement including the 6%
prepayment premium otherwise payable upon payoff of the Loans, and (iii) Loans
would bear interest at the default rate set forth in Section 1.2(b) of the
Amended and Restated Credit Agreement (the “Default Rate”);

 

WHEREAS, subject to the terms and conditions set forth herein, Lenders have
agreed to provide the Change of Control Waiver.

 

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties do hereby agree as
follows:

 

STATEMENT OF TERMS

 

1. Waiver. Subject to the conditions set forth in Section 3 of this Waiver,
Lenders shall be deemed to have granted the Change of Control Waiver upon the
occurrence of the Change of Control Transaction during the period commencing on
the Waiver Effective Date and ending on September 30, 2020 (the “Waiver
Period”).

 



 

 

 

2. Representations and Warranties. To induce Lenders to enter into this Waiver,
Borrower and Parent Guarantor hereby represent and warrant to each Lender as
follows: (a) each representation and warranty set forth in the Amended and
Restated Credit Agreement is true and correct in all material respects (without
duplication of any materiality qualifiers already set forth therein) as of the
date of the Amended and Restated Credit Agreement (except to the extent such
representation or warranty relates to an earlier date, in which case such
representation or warranty shall be true and correct in all material respects
(without duplication of any materiality qualifiers already set forth therein) on
and as of such earlier date); (b) no Default or Event of Default has occurred
and after giving effect to this Waiver, no Default or Event of Default will
exist or be continuing as of the date hereof; (c) Borrower and Parent Guarantor
each has the power and is duly authorized to enter into, deliver and perform
this Waiver and to perform its obligations under the Amended and Restated Credit
Agreement; and (d) each of this Waiver and the Amended and Restated Credit
Agreement constitutes the legal, valid and binding obligation of Borrower and
Parent Guarantor enforceable against each in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency or other
similar laws affecting creditors’ rights generally or equitable principles
relating to enforceability.

 

3. Conditions Precedent to Effectiveness of this Waiver. The effectiveness of
the Change of Control Waiver upon the Change of Control Transaction is subject
to the fulfillment of the following conditions precedent, as determined by
Lenders:

 

(a) Lenders shall have received a duly executed copy of this Waiver;

 

(b) Upon the occurrence of a Change of Control Transaction, the Applicable
Premium owing to each Lender shall be paid by adding the amount thereof to the
principal amount of the Loan owing to such Lender (which amount shall thereafter
constitute part of such Loan) and notwithstanding anything to the contrary, no
further prepayment premium shall be payable for any prepayment occurring after
the occurrence of such Change of Control Transaction;

 

(c) Notwithstanding the Change of Control Waiver, upon the occurrence of a
Change of Control Transaction, interest on the Loans shall be increased to the
Default Rate until all obligations under the Amended and Restated Credit
Agreement have been paid in full; and

 

(d) No Default or Event of Default, other than an Event of Default as a result
of a Change of Control Transaction, shall have occurred and be continuing or
shall be caused as a result of giving effect to this Waiver.

 

Notwithstanding anything to the contrary, the modification described in clauses
(b) and (c) shall not occur if the Change of Control Transaction is not
consummated within the Waiver Period. For the avoidance of doubt, the parties to
the Amended and Restated Credit Agreement collectively agree, consistent with
the intent of this Waiver, that there is no Change in Control Transaction, and
no Default or Event of Default, during the Waiver Period if (i) InnoHold sell
its interests in Parent Guarantor down to but not below 25% and (ii) thereafter,
exercises of options or warrants by third parties during the Waiver Period
results in InnoHold ceasing to retain an ownership interest in Parent Guarantor
of 25% or more of the aggregate equity interests in Parent Guarantor by a di
minimis amount thereunder; provided, any such di minimis reduction in ownership
below 25% in the aggregate shall not exceed 1% (meaning InnoHold shall retain at
least a 24% aggregate ownership interest in the equity securities of Parent
Guarantor), and accordingly (x) any such exercise of options or warrants
exceeding 1% thereby causing InnoHold’s ownership to be reduced to below 24%
during the Waiver Period or (y) any reduction below 25% existing at the end of
the Waiver Period, there shall be deemed to be a Change of Control Transaction
in accordance with this Waiver on the date either of such events occur.

 



2

 

 

4. Continuing Effect of Amended and Restated Credit Agreement. Except as
expressly waived, amended and modified hereby, the provisions of the Amended and
Restated Credit Agreement, are and shall remain in full force and effect, and
are hereby ratified and confirmed by Borrower and Parent Guarantor.

 

5. Release. In consideration of the agreements of Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each of Borrower and Parent Guarantor, on behalf of
itself and its successors and assigns (individually, a “Releasing Party”, and
collectively, the “Releasing Parties”), hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Lenders and their
successors and assigns, and their respective present and former affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (each of Lenders and all such other
Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set off, demands and liabilities
(collectively, “Claims”) whatsoever of every name and nature, known or unknown,
suspected or unsuspected, both at law and in equity, which the Releasing Parties
or any of them may now or hereafter own, hold, have or claim to have against the
Releasees or any of them for, upon, or by reason of any circumstance, action,
cause or thing whatsoever which arises at any time on or prior to the day and
date of this Waiver for or on account of, or in relation to, or in any way in
connection with the Obligations, the Amended and Restated Credit Agreement or
any of the Loan Documents, or transactions, course of performance or course of
dealing thereunder or related thereto; provided that, in each case, the
foregoing release shall not apply to (a) Claims of fraud or willful misconduct
or (b) Claims against any Releasee in such Releasee’s capacity as a holder of
Equity Interests in Borrower or Parent Guarantor.

 

6. Amended and Restated Credit Agreement Provisions. THIS WAIVER SHALL BE
SUBJECT TO THE PROVISIONS REGARDING GOVERNING LAW SET FORTH IN SECTION 8.10 OF
THE AMENDED AND RESTATED CREDIT AGREEMENT AND SUCH PROVISIONS ARE INCORPORATED
HEREIN BY REFERENCE, MUTATIS MUTANDIS.

 

7. Counterparts. This Waiver is a Loan Document and may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which
when taken together shall constitute one and the same instrument. Any signature
delivered by a party via facsimile or other electronic delivery shall be deemed
to be an original signature hereto.

 

[Signatures on Following Pages]

3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed and delivered as of the day and year first specified above.

 

  BORROWER:       PURPLE INNOVATION, LLC,   a Delaware limited liability company
        By: /s/ Joseph B. Megibow   Name:   Joseph B. Megibow   Title: CEO      
  PARENT GUARANTOR:       PURPLE INNOVATION, INC.,   a Delaware corporation    
    By: /s/ Joseph B. Megibow   Name: Joseph B. Megibow   Title: CEO

 

[Signature Page to Amendment]

 

 

 

  LENDERS:       COLISEUM CAPITAL PARTNERS, L.P.   By:  Coliseum Capital, LLC,
its General Partner           By: /s/ Christopher Shackelton     Name:
Christopher Shackelton     Title: Manager           BLACKWELL PARTNERS LLC –
Series A   By:  Coliseum Capital Management, LLC,
its Attorney-in-Fact           By: /s/ Christopher Shackelton     Name:
Christopher Shackelton     Title: Managing Partner           COLISEUM CO-INVEST
DEBT FUND, L.P.   By:  Coliseum Capital, LLC, its General Partner           By:
/s/ Christopher Shackelton     Name: Christopher Shackelton     Title: Managing

 

 

 

 

[Signature Page to Amendment]

 



 

 